John M. Kellogg, P. J. (concurring):
The award seems to be based upon answers given by experts to hypothetical questions after the case was adjourned and upon opinions given by the chief medical examiner outside of the hearing. The hypothetical question embraced certain material matters not covered by the statements of the experts at the trial. Such practice is irregular and denied to the employer the hearing contemplated by the law. We would, therefore, favor a reversal of the award except for the following reason: Upon the last rehearing the Commission stated the facts referred to and filed the answers of the experts as a part of their, proceeding; this method of procedure was not objected to by the appellants; they did not ask that the chief medical examiner or the experts be produced for examination. We conclude, therefore, that the question was waived and thereafter furnished no ground for reversal. The award should be affirmed.
Award unanimously affirmed.